Citation Nr: 1721676	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for nerve damage center back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO). 

VA service connected the Veteran's nerve damage left arm in September 2015.  That issue, which was on appeal, is no longer before the Board as VA's action granted the claim in full. 


FINDING OF FACT

The Veteran's back nerve damage center back is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for nerve damage center back have been met.  38 U.S.C.A.§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VA is granting the Veteran's claim, so no further discussion is required. 




Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


Nerve damage center back

The Veteran was examined by a VA compensation examiner in July 2012.  The Veteran was examined for both the back and peripheral nerve condition in the July 2012 VA exam.  The back examiner opined that the Veteran had a small foreign body, but there was no significant muscle damage and no injury to the spine.  No significant muscle damage implies there is some damage.  This conflates existence of a disability with severity.  In the July 2012 peripheral exam, the examiner opined there was no residual pain and impairment, but the Veteran reported a pinching sensation.  In the September 2016 addendum the examiner noted that the Veteran reported pinching sensations involving his mid back.  These findings could be construed as a showing of a current disability.  There is ambiguity in these exams as to whether the Veteran has a current disability.  The Board will resolve doubt in favor of the Veteran and find a current disability.  This meets the first prong of service connection. 

In September 1971 the Veteran was wounded after a grenade attack while serving in Vietnam.  The Veteran has three prior service connected claims as a result of the grenade attack in Vietnam.  This meets the second prong of service connection. 

As for the third prong, a VA compensation examiner opined in a September 2012, addendum that the Veteran's minor nerve damage on his back was more likely than not related to shrapnel injury in service.  This meets the third prong of a service connection claim. 

As the record includes an approximate balance of negative and positive evidence on the nexus element of the claim at issue, the Board is thus required to resolve reasonable doubt in the Veteran's favor and conclude that the nerve damage to the center back was incurred in service.


ORDER

Service connection for nerve damage center back is granted. 


____________________________________________
KELLI A.  KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


